       Case 5:20-cr-00014-TES-CHW Document 69 Filed 08/11/21 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION


UNITED STATES OF AMERICA,

v.                                                CRIMINAL ACTION NO.
                                                   5:20-cr-00014-TES-CHW
JUSTIN LAMAR WARREN,

         Defendant.


                                        ORDER



        The Court held a pretrial conference in the above-captioned case on August 4,

 2021. [Doc. 65]. During the conference, the Court heard arguments from both parties

 regarding the following motions: (1) the Government’s Motion in Limine to Admit

 Defendant’s Incriminating Statement [Doc. 60]; and (2) the Government’s Motion in

 Limine to Admit Defendant’s Statement Concerning His Conviction [Doc. 61].

 Following such arguments, the Court issued an oral ruling on the matters contained in

 the Government’s Motion in Limine to Admit Defendant’s Incriminating Statement.

 This Order memorializes that oral ruling. As to the Government’s second Motion in

 Limine, the Court RESERVES RULING until, and if, the proposed statement is actually

 offered at trial.

     1) Government’s Motion in Limine to Admit Defendant’s Incriminating
        Statement [Doc. 60]

        A grand jury charged Defendant Warren with possessing firearms after having
      Case 5:20-cr-00014-TES-CHW Document 69 Filed 08/11/21 Page 2 of 4




been convicted of a misdemeanor crime of domestic violence. See [Doc. 15]. To obtain a

conviction on this charge, the Government must prove the following elements: “(1) the

defendant knew he possessed (2) a ‘firearm’ (as defined by the statute) that (3) had

traveled in interstate commerce, and (4) he knew he had previously been convicted of a

misdemeanor crime of domestic violence.” United States v. Johnson, 981 F.3d 1171, 1177

(11th Cir. 2020) (citing Rehaif v. United States, 139 S. Ct. 2191, 2195–96 (2019)); 18 U.S.C. §

922(g)(9).

       The Government moved in limine to admit a statement made by Defendant

Warren that it argues is relevant to the aforementioned elements of the crime for which

he is charged. See generally [Doc. 60]. To put the statement in context, on January 31,

2020, law enforcement went to Defendant Warren’s property to inform him that they

had a warrant for his arrest regarding his involvement in a domestic incident from two

nights prior. [Id. at p. 1]. Defendant Warren refused to unlock the door of his residence

and cooperate with law enforcement. [Id. at pp. 1–2]. It was at this point in time that the

Government contends that Defendant Warren told law enforcement: “If you kick my

door in, you are going to get shot, I have plenty of guns in here.” [Id.]. The Government

moves to admit this statement in its entirety on the basis that it is relevant to the crime

for which Defendant Warren is charged since he admitted that he possessed firearms.

[Id. at p. 3]. The Government similarly moves to admit the statement on the basis that it




                                               2
      Case 5:20-cr-00014-TES-CHW Document 69 Filed 08/11/21 Page 3 of 4




“forms an integral and natural part of an account of the crime” because it triggered a

federal action rather than a state action. [Id.].

       The Court considered these arguments in relation to the overall probative value

and prejudicial effect of the statement. See Fed. R. Evid. 403. For the reasons discussed

in detail at the pretrial conference, the Court GRANTS in part and DENIES in part the

Government’s Motion in Limine to Admit Defendant’s Incriminating Statement [Doc.

60]. Accordingly, the only admissible portion of Defendant Warren’s statement pertains

to his possession of firearms, i.e.: “I have plenty of guns in here.” The Government is not

permitted to admit any other portion of Defendant Warren’s statement.

   2) Government’s Motion in Limine to Admit Defendant’s Statement Concerning
      His Conviction [Doc. 61]

       During the pretrial conference, the Court heard arguments from both parties on

the Government’s Motion in Limine to Admit Defendant’s Statement Concerning His

Conviction. See [Doc. 61]. Once again, to provide context, the Court sets forth the

relevant facts surrounding the statement at issue. On January 29, 2020, law enforcement

went to Defendant Warren’s residence to investigate a domestic disturbance. [Id. at p.

1]. One of the law enforcement officers spoke with Defendant Warren on his porch, and

it was at this point in time that Defendant Warren made the following statement: “I

understand I have anger problems . . . I actually served a whole year in jail for family

violence.” [Id. at pp. 1–2].




                                               3
      Case 5:20-cr-00014-TES-CHW Document 69 Filed 08/11/21 Page 4 of 4




       The Government argues that the statement in its entirety is relevant evidence,

and “its inclusion into evidence is necessary to complete the story of the crime

charged.” [Id. at p. 3]. To be exact, the Government contends that this statement proves

not only that Defendant Warren had been convicted of a misdemeanor crime of

violence, but also that he had knowledge of such a conviction at the time the firearms

were found on his property. [Id. at pp. 2–3]. While Defendant Warren did not file a

response to this Motion, his counsel argued against admitting the statement at the

pretrial conference. The Court has considered the parties’ arguments but has concluded

that the admissibility of the statement cannot be determined at this time. Therefore, the

Court RESERVES RULING as to its admissibility until, and if, it is offered at trial. IF

the Government decides to try to offer the statement at trial, the Court will decide if the

statement (or any part of it) is cumulative, relevant and/or unduly prejudicial.

                                     CONCLUSION

       For the reasons discussed above, the Court GRANTS in part and DENIES in

part the Government’s Motion in Limine to Admit Defendant’s Incriminating Statement

[Doc. 60]. The Court RESERVES RULING on the Government’s Motion in Limine to

Admit Defendant’s Statement Concerning His Conviction [Doc. 61].

        SO ORDERED, this 10th day of August, 2021.

                                          S/ Tilman E. Self, III
                                          TILMAN E. SELF, III, JUDGE
                                          UNITED STATES DISTRICT COURT



                                             4
